DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 04/15/2021, in which claims 1, 19 and 20, claim 18 was canceled, and claim 21 was added. Claims 1-12, 14-17 and 19-21 were presented for further examination.
Claims 1-12, 14-17 and 19-21 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 12-16, filed on 04/15/2021, with respect to claims 1, 19 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 19, 20 and their dependent claims have been withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-12, 14-17 and 19-21 (renumbered 1-19) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method, computer system and a computer readable medium for providing suggestions for interaction with an automated assistant in a multi-user exchange thread. The closest prior art Ban (US 2016/0036751) and Pfriem et al. (US 2017/0295122) alone, or, in combination, fails to anticipate or render obvious the recited “determining an additional related query based on the content that is responsive to one or more of the terms of the at least one candidate query and that is automatically incorporated into the message exchange thread; providing, for display along with, but not included in, the display of the transcript, an additional selectable graphical element that provides an indication of the additional related query, wherein the additional selectable graphical element is provided for display without simultaneous display of the graphical element; and in response to receiving additional user interface input of the first user that is directed to the additional selectable graphical element when the additional selectable graphical element is displayed along with the transcript of the ongoing message exchange thread: automatically incorporating additional content that is responsive to the additional related query into the ongoing message exchange thread..” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1-12, 14-17 and 19-21 (renumbered 1-19) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0297047 [0022] parsing communication and suggesting topic.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/MATTHEW ELL/Primary Examiner, Art Unit 2145